Herbert, J.,
concurring. State v. Cross (1971), 26 Ohio St. 2d 270, 271 N. E. 2d 264, decided subsequent to State v. Gray (1964), 1 Ohio St. 2d 21, 203 N. E. 2d 319, and State, ex rel. Hodges, v. Coller (1969), 19 Ohio St. 2d 164, 249 N. E. 2d 885, considered the operation of R. C. 2945.71. At page 273 in the Cross opinion it is carefully noted that ‘ ‘ [w] e are here concerned only with the case of an accused who was continuously detained in jail without trial for a period longer than two terms of court following the term in which his indictment was presented, and who was so detained solely by reason of such indictment.” (Emphasis added.)